DETAILED ACTION
	The amendment filed on June 25, 2021 has been entered.
Claims 4 and 9 are cancelled, and claims 1-3, 5-8 and 10-18 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (2007/0031639).
	Figure 4 (left side) discloses a heat exchanger (paragraph 38, third through the last sentences) comprising:
	a surface 460 with a water-repellent coating (paragraph 35), wherein the surface 460 has a surface structure that includes protrusions 320, and 
the surface structure causes condensed water droplets, each having a droplet diameter that allows a subcooled state to be maintained even under a predetermined freezing condition, to combine with one another on the surface and generate energy, and
	the surface structure uses the energy to remove the combined condensed water droplets from the surface 460,
each of the protrusions 320 protrudes in a protruding direction (outward), and
each of the protrusions 320 has a shape whose cross-sectional area in a plane perpendicular to the protruding direction has at least one minimal value at a height along the protruding direction that is less than the height of each protrusion 320.

Regarding claim 13, Figure 4 (as permissibly gleaned from the drawings) discloses the height of the at least one minimal value is within 30% from the end of each of protrusion 320 in the protruding direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2007/0031639).
	Hsu et al. discloses all the claimed limitations except the specific ratio of a maximum cross-sectional area of the at least one minimal value is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any ratio of a maximum cross-sectional area of the at least one minimal value to achieve a desired heat transfer and/or hydrophobic property.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this 
	Regarding claim 15, as applied to claim 14 above, the specific ratio of a maximum cross-sectional area of the at least one minimal value is considered to be an obvious design choice, and is a result effective variable affecting resistance to Wenzel state wetting.

Claim(s) 1-3, 8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright (2014/0238646) in view of Hsu et al. (2007/0031639).
	Enright (Figures 1A and 2A) discloses a heat exchanger 105 comprising:
a surface 110 with a water-repellent coating 325 wherein the surface 110 has a surface structure that includes protrusions 115, and 
the surface structure causes condensed water droplets, each having a droplet diameter that allows a subcooled state to be maintained even under a predetermined freezing condition, to combine with one another on the surface and generate energy, and
	the surface structure uses the energy to remove the combined condensed water droplets from the surface 110,
each of the protrusions 115 protrudes in a protruding direction,
but does not disclose each of the protrusions 115 has a shape whose cross-sectional area in a plane perpendicular to the protruding direction has at least one minimal value at a height along the protruding direction that is less than the height of each protrusion 115.
Hsu et al. (Figure 4, left side) discloses a heat exchanger (paragraph 38, third to last sentences) comprising:

the surface structure causes condensed water droplets, each having a droplet diameter that allows a subcooled state to be maintained even under a predetermined freezing condition, to combine with one another on the surface and generate energy, and
	the surface structure uses the energy to remove the combined condensed water droplets from the surface 460,
each of the protrusions 320 protrudes in a protruding direction (outward), and
each of the protrusions 320 has a shape whose cross-sectional area in a plane perpendicular to the protruding direction has at least one minimal value at a height along the protruding direction that is less than the height of each protrusion 320 for the purpose of achieving a desired hydrophobic property.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Enright each of the protrusions has a shape whose cross-sectional area in a plane perpendicular to the protruding direction has at least one minimal value at a height along the protruding direction that is less than the height of each protrusion for the purpose of achieving a desired hydrophobic property as recognized by Hsu et al..  Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, the substitution of one known protrusion shape for another to obtain predictable results would have been obvious.
	Regarding claim 2, as applied to claim 1 above, Enright discloses the surface structure satisfies:

L < 3.0 µm (paragraph 43, an average pitch 230 (L) of the protrusions 115 = 1 to 10 µm), and 
90° < θw < 120°, (Paragraphs 61 and 66, respectively, a contact angle θr (θw) = 90 to 120 degrees of water on a flat surface 140 of the water-repellent coating 325).
Further, the ratios rw(entirety) is an average area-enlargement ratio of an entire surface of a heat transfer fin of the heat exchanger and rw(protrusion) is an average area-enlargement ratio of a protrusion among the protrusions do not set forth a comparative relationship to the structure of the heat exchanger.  However, the similar structure and dimensions of the heat exchanger 105 is deemed to produce similar ratios.  Additionally, Enright (paragraph 58) discloses a formula similar to the ratios.
Regarding claims 3 and 8, Figure 4 of Hsu et al. discloses each of the protrusions 320 protrudes in a protruding direction (i.e. upward), and each of the protrusions 320 includes a portion whose cross-sectional area in a plane perpendicular to the protruding direction changes along the protruding direction.
Regarding claims 13 and 16, Figure 4 (as permissibly gleaned from the drawings) of Hsu et al. discloses the height of the at least one minimal value is within 30% from the end of each of protrusion 320 in the protruding direction.
	Regarding claims 14-15 and 17-18, the specific ratio of a maximum cross-sectional area of the at least one minimal value is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any ratio of a maximum cross-sectional area of the at least one minimal value to achieve a desired heat transfer and/or hydrophobic property.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this respect, Figure 4 of Hsu et al. (paragraph 17) discloses angle 430 (and its complementary angle 490) is less than 90 degrees.  The ratio of a maximum cross-sectional area of the at least one minimal value is equal to 1 divided by sine of angle 430, such that, as the angle 430 approaches 90 degrees, the ratio decreases to a value toward 1, and as the angle 430 approaches zero, the ratio increases to a value greater than 1.  As the angle 430 (i.e. a result effective variable) decreases from 90 degrees, the surface is more resistant to Wenzel state wetting.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2007/0031639) in view of Tashiro et al. (JP 2011-122769).
The device of Hsu et al. lacks heat transfer fins; and a heat transfer pipe that is fixed to the heat transfer fins and in which refrigerant flows, wherein a surface of each of the heat transfer fins has the surface structure.
	Tashiro et al. (Figure 2) discloses a heat exchanger 25 comprising:
	a surface 51 having a surface structure that includes protrusions 50 (Figure 9), 
	heat transfer fins 31; and
	a heat transfer pipe 32 that is fixed to the heat transfer fins 31 and in which refrigerant flows, wherein a surface of each of the heat transfer fins 31 has the surface structure for the purpose of minimizing condensate and/or frost thereon.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Hsu et al. heat transfer fins, and a heat transfer pipe, wherein a surface of each of the heat transfer fins has the surface structure for the purpose of minimizing condensate and/or frost thereon as recognized by Tashiro et al..
	Regarding claim 7, Figure 1 of Tashiro et al. discloses the heat exchanger 25 is part of an air conditioner 100 which comprises a fan 26 that supplies air to the heat exchanger 25, wherein the air 33 flows in a horizontal direction of the heat exchanger 25 (Figure 2).

Claim(s) 5, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright (2014/0238646) in view of Hsu et al. (2007/0031639) as applied to claim(s) 1-3, 8 and 13-18 above, and further in view of Tashiro et al. (JP 2011-122769).
	The combined teachings of Enright and Hsu et al. lacks heat transfer fins; and a heat transfer pipe that is fixed to the heat transfer fins and in which refrigerant flows, wherein a surface of each of the heat transfer fins has the surface structure.

	a surface 51 having a surface structure that includes protrusions 50 (Figure 9), 
	heat transfer fins 31; and
	a heat transfer pipe 32 that is fixed to the heat transfer fins 31 and in which refrigerant flows, wherein a surface of each of the heat transfer fins 31 has the surface structure for the purpose of minimizing condensate and/or frost thereon.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Enright and Hsu et al. heat transfer fins, and a heat transfer pipe, wherein a surface of each of the heat transfer fins has the surface structure for the purpose of minimizing condensate and/or frost thereon as recognized by Tashiro et al..
	Regarding claim 7, Figure 1 of Tashiro et al. discloses the heat exchanger 25 is part of an air conditioner 100 which comprises a fan 26 that supplies air to the heat exchanger 25, wherein the air 33 flows in a horizontal direction of the heat exchanger 25 (Figure 2).
Regarding claim 10, as applied to claim 5 above, the claim limitations are met.
	Regarding claim 12, as applied to claim 7 above, the claim limitations are met.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2007/0031639) in view of Muroi et al. (JP 2001-124951).
The device of Hsu et al. lacks the heat exchanger included in an air conditioner which comprises a refrigerant circuit, a compressor; and
	a controller that causes the refrigerant circuit to switch between: a normal operation in which the heat exchanger functions as a refrigerant evaporator and a defrosting operation for 
	Muroi et al. (paragraph 2) discloses a heat exchanger (cooler) in an air conditioner (refrigerator) comprising:
inherently a refrigerant circuit; a compressor; and
	inherently a controller that causes the refrigerant circuit to switch between: a normal operation in which the heat exchanger functions as a refrigerant evaporator and a defrosting operation for melting frost adhered to the heat exchanger, wherein the controller switches from the normal operation to the defrosting operation when a predetermined frosting condition is satisfied during the normal operation for the purpose of providing optimal operation of the evaporator.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ Hsu et al. in an air conditioner comprising a refrigerant circuit, a compressor; and a controller switching from a normal operation to a defrosting operation when a predetermined frosting condition is satisfied during the normal operation for the purpose of providing optimal operation of the evaporator as recognized by Muroi et al..

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enright (2014/0238646) in view of Hsu et al. (2007/0031639) as applied to claim(s) 1-3, 8 and 13-18 above, and further in view of Muroi et al. (JP 2001-124951).
The combined teachings of Enright and Hsu et al. lacks the heat exchanger included in an air conditioner which comprises a refrigerant circuit, a compressor; and

	Muroi et al. (paragraph 2) discloses a heat exchanger (cooler) in an air conditioner (refrigerator) comprising:
inherently a refrigerant circuit; a compressor; and
	inherently a controller that causes the refrigerant circuit to switch between: a normal operation in which the heat exchanger functions as a refrigerant evaporator and a defrosting operation for melting frost adhered to the heat exchanger, wherein the controller switches from the normal operation to the defrosting operation when a predetermined frosting condition is satisfied during the normal operation for the purpose of providing optimal operation of the evaporator.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Enright and Hsu et al. in an air conditioner comprising a refrigerant circuit, a compressor; and a controller switching from a normal operation to a defrosting operation when a predetermined frosting condition is satisfied during the normal operation for the purpose of providing optimal operation of the evaporator as recognized by Muroi et al..
	Regarding claim 11, as applied to claim 6 above, the claim limitations are met.

Response to Arguments

Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
	No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763